DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The rejection of claims 4 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2017/0243697 to Mizuno et al. (hereinafter Mizuno) in view of US 2017/0018363 to Tanaka et al. (hereinafter Tanaka).
Claim 1
Mizuno (FIGS. 1-4) discloses an electronic component, comprising:
a laminate (11) including first internal electrodes (12) and second internal electrodes (13) that are alternately laminated in a lamination direction with dielectric layers (paragraph 60, 63) interposed between the first internal electrodes (12) and the second internal electrodes (13), the laminate (11) including:
	a first main surface (top) and a second main surface (bottom) opposite to each other in the lamination direction;
	a first side surface (left) and a second side surface (right) opposite to each other in a width direction orthogonal or substantially orthogonal to the lamination direction; and

a first external electrode (14) provided on at least the first end surface of the laminate (11) and electrically connected to the first internal electrodes (12); and
a second external electrode (15) provided on at least the second end surface of the laminate (11) and electrically connected to the second internal electrodes (13); 
wherein when a cross section including the length direction and the width direction of the laminate (11) is viewed from the lamination direction, side margin portions (17-18) each include a dielectric including Ca, Zr, and Ti (paragraph 68-69, 86), each of the side margin portions being a region in which none of the first internal electrodes (12) and the second internal electrodes (13) are disposed (as shown in FIG. 3); 
each of the side margin portions (17-18) includes a first portion (18) and a second portion (17), and the first portion (17) of the side margin portion is closer to the first and second internal electrodes (12-13) than the second portion (18) of the side margin portion in the width direction; and each of the side margin portions (17, 18) includes Si (paragraph 70, 87), as recited in claim 1.
Mizuno does not expressly disclose a molar ratio of Si/Ti in the second portion is higher than a molar ratio of Si/Ti in the first portion, as recited in claim 1.
Tanaka (FIG. 3-4) teaches a molar ratio of Si/Ti in a second portion (34a) is higher than a molar ratio of Si/Ti in a first portion (34b; paragraph 46, 78, 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanaka with Mizuno to incorporate a molar ratio of Si/Ti in the second portion is higher than a molar ratio of Si/Ti in the first portion as taught by Tanaka in the in the structure taught by Mizuno, as one having ordinary skill in the art would have been motivated to do 
Claim 3
Mizuno with Tanaka teaches the electronic component according to claim 1, wherein a dimension of the side margin portions (Mizuno 17-18; Tanaka 34) in the width direction is about 5 µm or more and about 30 µm or less (Tanaka paragraph 13, 44).
Claim 5
Mizuno with Tanaka teaches the electronic component according to claim 1, wherein the first internal electrodes (Mizuno 12) and the second internal electrodes (13) each include Cu (paragraph 66).
Claim 10
Mizuno with Tanaka teaches the electronic component according to claim 1, wherein the first external electrode (Mizuno 14) and the second external electrode (15) face each other (FIG. 1).
Claim 11
Mizuno with Tanaka teaches the electronic component according to claim 1, wherein the laminate (Mizuno 11) includes an inner layer portion (19), outer layer portions (20), and the side margin portions (17-18).
Claim 12

Claim 13
Mizuno with Tanaka teaches the electronic component according to claim 11, wherein the outer layer portions (Mizuno 20) are provided on outer side surfaces of the inner layer portion (19) in the lamination direction (paragraph 62, 64).
Claim 14
Mizuno with Tanaka teaches the electronic component according to claim 1, wherein the side margin portions (Mizuno 17-18) include a plurality of side margin layers (17-18) laminated in the width direction.
Claim 15
Mizuno with Tanaka teaches the electronic component according to claim 1, wherein:
the first external electrode (Mizuno 14) is provided on an entirety or substantially an entirety of the first end surface of the laminate (paragraph 58); and
the second external electrode (15) is provided on an entirety or substantially an entirety of the second end surface of the laminate (paragraph 58; FIG. 1, 2).
Claim 16
Mizuno with Tanaka teaches the electronic component according to claim 1, wherein the first external electrode (Mizuno 14) includes a three-layer structure (paragraph 153) including a first base electrode layer (“base film”), a first lower plating layer (“intermediate film”) provided on a surface of the first base electrode layer (“base film”), and a first upper plating layer (“surface film”) provided on a surface of the first lower plating layer (“intermediate film”); and

Claim 17
Mizuno with Tanaka teaches the electronic component according to claim 16, wherein:
the first base electrode layer (Mizuno “base film”) is provided on an entirety or substantially an entirety of the first end surface of the laminate (paragraph 153); and
the second base electrode layer (“base film”) is provided on an entirety or substantially an entirety of the second end surface of the laminate (paragraph 153).

Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno with Tanaka in view of US Publication 2016/0381802 to Taniguchi et al. (hereinafter Taniguchi).
Claim 4
Mizuno with Tanaka teaches the electronic component according to claim 1, wherein a number of laminated internal electrodes including the first internal electrodes (Mizuno 12) and the second internal electrodes (13) is 10 or more and 500 or less (paragraph 73), as recited in claim 4.
Mizuno does not expressly disclose a distance between the first main surface and an internal electrode at a position closest to the first main surface among the first internal electrodes and the second internal electrodes is about 5 µm or more and about 30 µm or less; a distance between the second main surface and an internal electrode at a position closest to the second main surface among the first internal electrodes and the second internal electrodes is about 5 µm or more and about 30 µm or less, as recited in claim 4.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Taniguchi with Mizuno with Tanaka to incorporate distances between main surfaces and internal electrodes as taught by Taniguchi in the structure taught by Mizuno with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a multilayer ceramic capacitor which shows little change in insertion loss due to a difference in mounting attitude (Taniguchi paragraph 9, 85, 99) with a shortened signal flow pathway and reduced equivalent series inductance (paragraph 82).
Claim 6
Mizuno with Tanaka teaches the electronic component according to claim 1, as shown above.
Mizuno does not expressly disclose wherein the electronic component includes: a dimension in the length direction of about 0.2 mm or more and about 3.2 mm or less; a dimension in the width direction of about 0.1 mm or more and about 1.6 mm or less; and a dimension in the lamination direction of about 0.1 mm or more and about 1.6 mm or less, as recited in claim 6.
Taniguchi (paragraph 14, 53) teaches wherein an electronic component includes: a dimension in the length direction of about 0.2 mm or more and about 3.2 mm or less (paragraph 14, 53, 107); a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Taniguchi with Mizuno with Tanaka to incorporate electronic component dimensions as taught by Taniguchi in the structure taught by Mizuno with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a multilayer ceramic capacitor which shows little change in insertion loss due to a difference in mounting attitude (Taniguchi paragraph 9, 85, 99) with a shortened signal flow pathway and reduced equivalent series inductance (paragraph 82), in a wideband multilayer ceramic capacitor able to be mounted which has a smaller size (paragraph 107). 
Claim 7
Mizuno with Tanaka teaches the electronic component according to claim 1, as shown above.
Mizuno does not expressly disclose a circuit board on which the electronic component according to claim 1 is mounted, wherein the electronic component is mounted so that the side margin portions thereof face a mounting surface of the circuit board, as recited in claim 7.
Taniguchi (FIG. 9) teaches a circuit board on which an electronic component is mounted, wherein the electronic component is mounted so that the side margin portions thereof face a mounting surface of the circuit board (paragraph 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Taniguchi with Mizuno with Tanaka to incorporate a circuit board and mounting as taught by Taniguchi in the structure taught by Mizuno with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation 
Claim 8
Mizuno with Tanaka with Taniguchi teaches the circuit board according to claim 7, as shown above.
Mizuno does not expressly disclose wherein a distance between an end portion of the electronic component on a circuit board side and the mounting surface of the circuit board is about 20 µm or more and about 50 µm or less, as recited in claim 8 (it is noted, however, that “an end portion of the electronic component” is not defined as any particular surface of the component such as a surface of the laminate, a surface of an external electrode, or other surface).
Taniguchi recognizes this distance as a result-effective variable: shortening the signal flow pathway from the output electrode on a substrate to the input electrode of the substrate through the electronic component results in a lower equivalent series inductance (Taniguchi paragraph 82; see also paragraph 49: base electrodes 22a and 22b are 25 µm or more and 45 µm or less).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Taniguchi with Mizuno with Tanaka to incorporate a distance between an end portion of the electronic component on a circuit board side and the mounting surface of the circuit board as taught by Taniguchi in the structure taught by Mizuno with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a multilayer ceramic with a shortened signal flow pathway and reduced equivalent series inductance (paragraph 82). 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Accordingly, as a device having the claimed relative dimensions would not perform differently than the cited prior art device, such a change to Mizuno with Taniguchi would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a common practice which normally requires only ordinary skill in the art and hence is considered a routine expedient. Additionally, Applicant has not demonstrated the criticality of the specific limitation (see MPEP 2144.04).
Claim 9
Mizuno with Tanaka teaches the electronic component according to claim 1, as shown above.
Mizuno does not expressly disclose a method of mounting the electronic component according to claim 1 on a circuit board, the method comprising: mounting the electronic component on the circuit board so that the side margin portions of the electronic component face a mounting surface of the circuit board, as recited in claim 9.
Taniguchi (FIG. 9) teaches a method of mounting an electronic component on a circuit board, the method comprising: mounting the electronic component on the circuit board so that the side margin portions of the electronic component face a mounting surface of the circuit board (paragraph 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Taniguchi with Mizuno with Tanaka to incorporate a circuit board and mounting method as taught by Taniguchi in the structure taught by Mizuno with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable . 

Claims 1-5 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0108482 to Kogure et al. (hereinafter Kogure) in view of Tanaka.
Claim 1
Kogure (FIG. 1-4, 10, 14, 16) discloses an electronic component, comprising:
a laminate (11) including first internal electrodes (12) and second internal electrodes (13) that are alternately laminated in a lamination direction with dielectric layers (paragraph 64, 66) interposed between the first internal electrodes (12) and the second internal electrodes (13), the laminate (11) including:
	a first main surface (top) and a second main surface (bottom) opposite to each other in the lamination direction;
	a first side surface (left) and a second side surface (right) opposite to each other in a width direction orthogonal or substantially orthogonal to the lamination direction; and
	a first end surface (for 14) and a second end surface (for 15) opposite to each other in a length direction orthogonal or substantially orthogonal to the lamination direction and the width direction;
a first external electrode (14) provided on at least the first end surface of the laminate (11) and electrically connected to the first internal electrodes (12); and
a second external electrode (15) provided on at least the second end surface of the laminate and electrically connected to the second internal electrodes (13); 

Kogure does not expressly disclose each of the side margin portions includes a first portion and a second portion, and the first portion of the side margin portion is closer to the first and second internal electrodes than the second portion of the side margin portion in the width direction; and each of the side margin portions includes Si, and a molar ratio of Si/Ti in the second portion is higher than a molar ratio of Si/Ti in the first portion, as recited in claim 1.
Tanaka (FIG. 3-4) teaches each of a side margin portions includes a first portion (34b) and a second portion (34a), and the first portion (34b) of the side margin portion is closer to first and second internal electrodes (22, 24) than the second portion (34a) of the side margin portion in a width direction; and each of the side margin portions (34a-34b) includes Si (paragraph 46, 78, 97), and a molar ratio of Si/Ti in the second portion (34a) is higher than a molar ratio of Si/Ti in the first portion (34b; paragraph 46, 78, 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Tanaka with Kogure to incorporate the side margin portions includes a first portion and a second portion, and the first portion of the side margin portion is closer to the first and second internal electrodes than the second portion of the side margin portion in the width direction; and each of the side margin portions includes Si, and a molar ratio of Si/Ti in the second portion is higher than a molar ratio of Si/Ti in the first portion, as taught by Tanaka in the in the structure taught by Kogure, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for the 
Claim 2
Kogure with Tanaka teaches the electronic component according to claim 1, wherein each of the dielectric layers between each of the first internal electrodes (Kogure 12) and each the second internal electrodes (13) includes a dielectric material including Ba and Ti as main components (paragraph 68).
Claim 3
Kogure with Tanaka teaches the electronic component according to claim 1, wherein a dimension of the side margin portions (Kogure 17; Tanaka 34) in the width direction is about 5 µm or more and about 30 µm or less (Kogure paragraph 78; Tanaka paragraph 13, 44).
Claim 4
Kogure with Tanaka teaches the electronic component according to claim 1, wherein a number of laminated internal electrodes including the first internal electrodes (Kogure 12) and the second internal electrodes (13) is 10 or more and 500 or less (paragraph 85);
a distance between the first main surface and an internal electrode at a position closest to the first main surface among the first internal electrodes and the second internal electrodes is about 5 µm or more and about 30 µm or less (paragraph 143, 145, FIG. 16: D4 equal to or larger than D3; paragraph 144: D3 of 10 µm or more);
a distance between the second main surface and an internal electrode at a position closest to the second main surface among the first internal electrodes and the second internal electrodes is about 
Claim 5
Kogure with Tanaka teaches the electronic component according to claim 1, wherein the first internal electrodes and the second internal electrodes each include Cu (Kogure paragraph 67).
Claim 10
Kogure with Tanaka teaches the electronic component according to claim 1, wherein the first external electrode (Kogure 14) and the second external electrode (15) face each other (FIG. 1).
Claim 11
Kogure with Tanaka teaches the electronic component according to claim 1, wherein the laminate (Kogure 11) includes an inner layer portion (18), outer layer portions (19), and the side margin portions (17).
Claim 12
Kogure with Tanaka teaches the electronic component according to claim 11, wherein the inner layer portion (Kogure 18) includes the dielectric layers, the first internal electrodes (12), and the second internal electrodes (13; paragraph 66).
Claim 13
Kogure with Tanaka teaches the electronic component according to claim 11, wherein the outer layer portions (Kogure 19) are provided on outer side surfaces of the inner layer portion (18) in the lamination direction (paragraph 70).
Claim 14
Kogure with Tanaka teaches the electronic component according to claim 1, wherein the side margin portions (Kogure 17; Tanaka 34) include a plurality of side margin layers (Tanaka 34a-34b) laminated in the width direction (FIG. 3-4).
Claim 15
Kogure with Tanaka teaches the electronic component according to claim 1, wherein:
the first external electrode (Kogure 14) is provided on an entirety or substantially an entirety of the first end surface of the laminate (11; paragraph 62); and
the second external electrode (15) is provided on an entirety or substantially an entirety of the second end surface of the laminate (11; paragraph 62; FIG. 1, 2).
Claim 16
Kogure with Tanaka teaches the electronic component according to claim 1, wherein the first external electrode (Kogure 14) includes a three-layer structure (paragraph 153) including a first base electrode layer (“base film”), a first lower plating layer (“intermediate film”) provided on a surface of the first base electrode layer (“base film”), and a first upper plating layer (“surface film”) provided on a surface of the first lower plating layer (“intermediate film”); and
the second external electrode includes a three-layer structure (paragraph 153) including a second base electrode layer (“base film”), a second lower plating layer (“intermediate film”) provided on a surface of the second base electrode layer (“base film”), and a second upper plating layer (“surface film”) provided on a surface of the second lower plating layer (“intermediate film”).
Claim 17
Kogure with Tanaka teaches the electronic component according to claim 16, wherein:
the first base electrode layer (Kogure “base film”) is provided on an entirety or substantially an entirety of the first end surface of the laminate (paragraph 153); and
the second base electrode layer (“base film”) is provided on an entirety or substantially an entirety of the second end surface of the laminate (paragraph 153).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure with Tanaka in view of Taniguchi.
Claim 6
Kogure with Tanaka teaches the electronic component according to claim 1, as shown above.
Kogure does not expressly disclose wherein the electronic component includes: a dimension in the length direction of about 0.2 mm or more and about 3.2 mm or less; a dimension in the width direction of about 0.1 mm or more and about 1.6 mm or less; and a dimension in the lamination direction of about 0.1 mm or more and about 1.6 mm or less, as recited in claim 6.
Taniguchi (paragraph 14, 53) teaches wherein an electronic component includes: a dimension in the length direction of about 0.2 mm or more and about 3.2 mm or less (paragraph 14, 53, 107); a dimension in the width direction of about 0.1 mm or more and about 1.6 mm or less (paragraph 53); and a dimension in the lamination direction of about 0.1 mm or more and about 1.6 mm or less (paragraph 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Taniguchi with Kogure with Tanaka to incorporate electronic component dimensions as taught by Taniguchi in the structure taught by Kogure with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a multilayer ceramic capacitor which shows little change in insertion loss due to a difference in mounting attitude (Taniguchi paragraph 9, 85, 99) with a shortened signal flow pathway and reduced equivalent series inductance (paragraph 82), in a wideband multilayer ceramic capacitor able to be mounted which has a smaller size (paragraph 107). 
Claim 7
Kogure with Tanaka teaches the electronic component according to claim 1, as shown above.

Taniguchi (FIG. 9) teaches a circuit board on which an electronic component is mounted, wherein the electronic component is mounted so that the side margin portions thereof face a mounting surface of the circuit board (paragraph 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Taniguchi with Kogure with Tanaka to incorporate a circuit board and mounting as taught by Taniguchi in the structure taught by Kogure with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a multilayer ceramic capacitor which shows little change in insertion loss due to a difference in mounting attitude (Taniguchi paragraph 9, 85, 99) with a shortened signal flow pathway and reduced equivalent series inductance (paragraph 82). 
Claim 8
Kogure with Tanaka with Taniguchi teaches the circuit board according to claim 7, as shown above.
Kogure does not expressly disclose wherein a distance between an end portion of the electronic component on a circuit board side and the mounting surface of the circuit board is about 20 µm or more and about 50 µm or less, as recited in claim 8 (it is noted, however, that “an end portion of the electronic component” is not defined as any particular surface of the component such as a surface of the laminate, a surface of an external electrode, or other surface).
Taniguchi recognizes this distance as a result-effective variable: shortening the signal flow pathway from the output electrode on a substrate to the input electrode of the substrate through the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Taniguchi with Kogure with Tanaka to incorporate a distance between an end portion of the electronic component on a circuit board side and the mounting surface of the circuit board as taught by Taniguchi in the structure taught by Kogure with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a multilayer ceramic with a shortened signal flow pathway and reduced equivalent series inductance (paragraph 82). 
 Where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Accordingly, as a device having the claimed relative dimensions would not perform differently than the cited prior art device, such a change to Kogure with Taniguchi would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a common practice which normally requires only ordinary skill in the art and hence is considered a routine expedient. Additionally, Applicant has not demonstrated the criticality of the specific limitation (see MPEP 2144.04).
Claim 9
Kogure with Tanaka teaches the electronic component according to claim 1, as shown above.
Kogure does not expressly disclose a method of mounting the electronic component according to claim 1 on a circuit board, the method comprising: mounting the electronic component on the circuit 
Taniguchi (FIG. 9) teaches a method of mounting an electronic component on a circuit board, the method comprising: mounting the electronic component on the circuit board so that the side margin portions of the electronic component face a mounting surface of the circuit board (paragraph 75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Taniguchi with Kogure with Tanaka to incorporate a circuit board and mounting method as taught by Taniguchi in the structure taught by Kogure with Tanaka, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a multilayer ceramic capacitor which shows little change in insertion loss due to a difference in mounting attitude (Taniguchi paragraph 9, 85, 99) with a shortened signal flow pathway and reduced equivalent series inductance (paragraph 82). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200126721 (see, e.g., paragraph 60).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848